EXHIBIT 10.4

 

DEBT ASSUMPTION AGREEMENT

 

THIS DEBT ASSUMPTION AGREEMENT (hereinafter referred to as the “Agreement”) is
made as of October 14, 2016,by and between Sirrus Corp., a Nevada corporation
(hereinafter referred to as the “Delegator” or the “Company”), Linux Labs
Technologies Inc., a Georgia corporation (hereinafter referred to as the
“Delegatee”), and Ahmed Guled (hereinafter referred to as the “Obligee,” and
together with the Delegator and Delegatee, the “Parties” and each a “Party”).
Terms not otherwise defined herein shall have the meanings ascribed to them in
that certain Stock Purchase Agreement, dated October 14, 2016 (the “Stock
Purchase Agreement”, by and among the Parties.

 

WHEREAS, pursuant to the Stock Purchase Agreement, the Obligee has agreed to
sell, and the Delegatee has agreed to purchase, 100% of the shares of Common
Stock beneficially owned by the Obligee (the “Sale”) for the Purchase Price;

 

WHEREAS, as a condition to the Sale of the Shares by the Obligee to the
Delegatee, the Delegatee agreed to assume Delegator’s debts to Obligee.

 

WHEREAS, it is acknowledged by all parties hereto that the ledger attached
hereto as Exhibit A and incorporated herein, indicates a true and correct total
of Delegator’s aggregate debts to Obligee (collectively, the “Debt”) as of the
date hereof.

 

WHEREAS, Delegatee agrees to assume the Debt and Obligee consents to said
assumption and substitution;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties agree as follows:

 

1. DELEGATOR ACKNOWLEDGEMENTS AND REPRESENTATIONS

 

Delegator acknowledges, represents and warrants that:

 

A. With Obligee’s consent, Delegator will transfer and convey the Debt owed to
Obligee to Delegatee, without recourse. Upon request by Obligee, Delegator shall
deliver such further instruments and take such further actions as may be
necessary to evidence more fully the transfer to Delegatee.

 

B. Delegator has not failed to disclose to Obligee any information which, if
known by Obligee, might provide grounds for Obligee to reasonably withhold
Obligee’s consent to the assumption of the Debt to Delegatee.

 

 1

 



 

2. DELEGATEE ACKNOWLEDGEMENTS AND REPRESENTATIONS

  

Delegatee acknowledges, represents and warrants that:

 

A. Delegatee has reviewed and is fully aware of the Debt and all related
agreements, notes and other instruments (the “Debt Instruments”) related to the
Debt;

 

B. The assumption of the Debt is subject to the terms of the Debt Instruments
and does not modify any rights or obligations under the Debt Instruments;

 

C. Delegatee shall perform all of the terms under the Debt Instruments as though
Delegatee were the original signatory of the Agreement; and

 

D. Delegatee has not failed to disclose to Obligee any information which, if
known by Obligee, might provide grounds for Obligee to reasonably withhold
Obligee’s consent to the assumption of the Debt to Assignee.

 

3. OBLIGEE CONSENT

 

Provided that the foregoing representations and warranties are true and correct,
for valuable consideration, including the terms of this Agreement, and the
acknowledgments, representations and warranties set forth above, Obligee
consents to Delegatee’s assumption of the Debt and fully releases Delegator from
any and all liabilities, damages, causes of actions and claims, which Obligee
may have related to the Debt and/or the Debt Instruments.

 

 2

 



 

4. MISCELLANEOUS

 

A. This Agreement constitutes the entire agreement between the parties hereto
with respect to the specific subject matter hereof and supersedes all prior
agreements or understandings of any kind with respect to the specific subject
matter hereof.

 

B. In the event that any provision or part of this Agreement shall be deemed
void or invalid by a court of competent jurisdiction, the remaining provisions
or parts shall be and remain in full force and effect.

 

C. Any modification to this Agreement must be in writing and signed by the
parties or it shall have no effect and shall be void.

 

D. This Agreement is binding upon and shall inure to the benefit of the
respective successors, licensees and/or assigns of the parties hereto.

 

E. The waiver by either party of a breach or violation of any provision of this
Agreement shall not constitute a waiver of any subsequent or other breach or
violation.

 

F. This Agreement shall be governed in accordance with the laws of the State of
Nevada applicable to agreements to be wholly performed therein, without any
regard to any conflict of law provisions.

 

G. This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



 3

 



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.

 

Delegator: 

SIRRUS, CORP.

 

 

 

 

By:

/s/ Sparrow Marcioni

 

Name:

Sparrow Marcioni

 

Title:

President, Chief Executive Officer and Secretary

 

 

Delegatee:

LINUX LABS TECHNOLOGIES, INC.

 

 

 

By:

/s/ Sparrow Marcioni

 

Name:

Sparrow Marcioni

 

Title:

President

 

 

Obligee:

By:

/s/ Ahmed Guled

 

Name:

Ahmed Guled

 

 4

 



 

EXHIBIT A

 

DEBT LEDGER

 

Obligee Name:

 

Ahmed Guled

 

 

 

 

 

Debt:

 

$18,962.91

 

 

 

 



5

